Shaw C. J.
delivered the opinion of the Court. This is an action brought to recover the whole parcel of land in Med-ford, heretofore called the meetinghouse lot, and the question is, whether the town have title to the same, or any part of it.
The facts are briefly these. In 1768 the inhabitants of Medford, like most of the towns in the province, constituted but one parish, and administered their municipal and parochial concerns, under one organization as a town. They then took measures to obtain a lot of land, for the purpose, as expressed in their votes, of building a meetinghouse upon ; a purchase was made by a committee chosen for the purpose, and the conveyances were made by deed to the treasurer, (named,) to the use of the inhabitants of the town, and thereby and by the operation of the statute of uses, the land became vested in fee in the town, in its corporate capacity. In this deed no trust was expressed, and no limitation or restriction, in the use of the land, to any particular purpose was suggested. A meetinghouse was erected on the lot, leaving a large vacant space. In 1795, the *203own voted to build a schoolhouse on part of the lot, and it was built, and it continued to be used, for a town school, until the division of the town into two parishes in 1824. Several points applicable to this case, were decided in a former case, substantially between the same parties. First Parish in Medford v. Pratt, 4 Pick. 222.
By force of the conveyances above stated, this estate became vested in fee in a corporation, exercising the functions both of a town and a parish ; and although the leading purpose express ed in their votes was, to erect a meetinghouse, which was clearly a parochial purpose, yet this did not restrain them from altering that purpose, in whole or in part. It depended on their own will, whilst they thus remained acting both as a town and a parish, to determine how such estate should be used, and to alter and change the use of it, from time to time, as their own views of their interest and convenience might require. If they had chosen to remove the meetinghouse, and to sell the land, or to appropriate it to other public uses, within their jurisdiction as such corporation, as for a burying ground or a town house, we think they had a right to do so.
Thus this land was held until 1795, when the town voted to erect a schoolhouse upon a part of it. As the support and maintenance of schools was one of the corporate duties of towns, this vote must be taken to have been passed in the execution of that duty, and must be deemed to be an appropriation, by the corporation, of that part of its land, to a municipal use. There being no time limited, for which this land should be so used, it was to remain thus appropriated, until the use should be changed by some other corporate act, that is, indefinitely.
Subsequently, and before the town was divided into two parishes, the town, still exercising the functions of both a town and a parish, let out certain lots, for the term of twenty years, to erect horse-sheds upon, to those who should attend there on Sundays and other public days. This being incident to the attendance at the meetinghouse, for public worship, appears to us to be an appropriation of the land, by the corporation, to its own use as a parish ; in other words, to a parochial use. Indeed, without this proceeding, the Court are of opinion, that *204the whole lot having been originally acquired by the corporation to erect a meetinghouse upon, and the whole having for some years been appropriated to that use, the whole lot must be deemed to be held by the corporation in its parochial capac - ity, unless altered or changed by vote of the town, or other corporate act.
Such was the state of the corporate estate held by the town of Medford, when the new parish was incorporated. By force of a general law, all the remainder of the inhabitants of the town not included in the newly incorporated parish, constituted a parish, called the First Parish, and by law became successors of the town in all rights of property, which the town before held in its parochial capacity. All other property remained vested in the town. St. 1786, c. 10, § 4, 5.
Upon these principles, the Court are of opinion, that that portion of the land, which had been appropriated by the corporation, for a school, remained vested in the town, and all the residue of the land became vested in the First Parish. In determining the extent of the appropriation for a school, the Court are of opinion, that it includes not only the land actually covered by the house, but such part of the land adjoining, as may be considered reasonably necessary and convenient for the occupation and enjoyment of the schoolhouse, that is, enough to secure convenient access and to secure light and air on all sides of the house, with any rights of way to it, enjoyed by the corporation.
The rights of the two corporations became fixed by the act, incorporating a second parish. The town, after that, had no power to appropriate any land to municipal use, it had ceased to exist in the double capacity. The act of the town therefore, in taking more of the land, to enlarge the schoolhouse, in 1836, was not warranted by law, and was void. The fee in that part of the land was already vested in the First Parish and the estate could not be affected by the act of the town.

Judgment for the demandants.